       Case 1:21-cv-06623 Document 1 Filed 08/05/21 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ELLIOT MCGUCKEN, an individual,             Case No.: 1:21-cv-06623
                                            COMPLAINT FOR:
Plaintiff,
                                              1. COPYRIGHT INFRINGEMENT
v.                                            2. VICARIOUS AND/OR
                                                 CONTRIBUTORY
BARSTOOL SPORTS, INC., a New York                COPYRIGHT INFRINGEMENT
corporation; and DOES 1-10, inclusive,
                                                 JURY TRIAL DEMANDED
Defendants.



                             COMPLAINT
                      JURY TRIAL DEMANDED




                                    1
                                COMPLAINT
       Case 1:21-cv-06623 Document 1 Filed 08/05/21 Page 2 of 9




      Plaintiff, Elliot McGucken (“McGucken”) by and through his
undersigned attorneys, hereby prays to this honorable Court for relief based on
the following:
                        JURISDICTION AND VENUE
      1.    This action arises under the Copyright Act of 1976, Title 17
U.S.C., § 101 et seq.
      2.    This Court has federal question jurisdiction under 28 U.S.C. §
1331 and 1338 (a) and (b).
      3.    Venue in this judicial district is proper under 28 U.S.C. § 1391(c)
and 1400(a) in that this is the judicial district in which a substantial part of the
acts and omissions giving rise to the claims occurred.
                                    PARTIES
      4.    McGucken is an individual residing in Los Angeles County.
      5.    Plaintiff is informed and believes and thereon alleges that
Defendant, BARSTOOL SPORTS, INC (“BARSTOOL”), is a New York
corporation and is doing business in and with the State of New York with a
business address at 15 W. 27th St., New York, NY 10001.
      6.    Defendants DOES 1 through 10, inclusive, are other parties not
yet identified who have infringed Plaintiff’s copyrights, have contributed to
the infringement of Plaintiff’s copyrights, or have engaged in one or more of
the wrongful practices alleged herein. The true names, whether corporate,
individual or otherwise, of Defendants 1 through 10, inclusive, are presently
unknown to Plaintiff, who therefore sues said Defendants by such fictitious
names, and will seek leave to amend this Complaint to show their true names
and capacities when same have been ascertained.
      7.    Plaintiff is informed and believes and thereon alleges that at all
times relevant hereto each of the Defendants was the agent, affiliate, officer,

                                         2
                                    COMPLAINT
       Case 1:21-cv-06623 Document 1 Filed 08/05/21 Page 3 of 9




director, manager, principal, alter-ego, and/or employee of the remaining
Defendants and was at all times acting within the scope of such agency,
affiliation, alter-ego relationship and/or employment; and actively participated
in or subsequently ratified and adopted, or both, each and all of the acts or
conduct alleged, with full knowledge of all the facts and circumstances,
including, but not limited to, full knowledge of each and every violation of
Plaintiff’s rights and the damages to Plaintiff proximately caused thereby.
       CLAIMS RELATED TO MCGUCKEN’S PHOTOGRAPHS
      8.    McGucken created and owns the original photograph (“Subject
Photograph”) that was published lawfully before the infringement at issue.
      9.    Plaintiff has registered the Subject Photograph and has complied
with all necessary formalities.
      10.   The Subject Photograph was registered with the United States
Copyright Office.
      11. Plaintiff’s investigation revealed that BARSTOOL published and
hosted posts on its website(s) and networks that incorporated unauthorized
copies of the Subject Photograph (the “Subject Posts”) and hosted
unauthorized copies of the Subject Photograph on its servers.
      12. True and correct representations of the Subject Photograph and
the corresponding unauthorized uses of said photograph from the Subject
Posts, are attached hereto as Exhibit A. These examples reflect a website at
which BARSTOOL published and displayed the Subject Photograph without
authorization.
      13.   Plaintiff is informed and believes and thereon alleges that
Defendants, and each of them, posted, hosted, displayed and distributed the
Subject Photograph without Plaintiff’s permission.



                                        3
                                    COMPLAINT
        Case 1:21-cv-06623 Document 1 Filed 08/05/21 Page 4 of 9




                         FIRST CLAIM FOR RELIEF
             (For Copyright Infringement – Against all Defendants, and Each)
       14.     Plaintiff repeats, re-alleges, and incorporates herein by reference
as though fully set forth, the allegations contained in the preceding paragraphs
of this Complaint.
       15.     Plaintiff is informed and believes and thereon alleges that
Defendants, and each of them, had access to the Subject Photograph,
including, without limitation, through (a) viewing the Subject Photograph on
Plaintiff’s website, (b) viewing Subject Photograph online, and (c) viewing
Subject Photograph through a third party. Plaintiff further alleges that the
identical nature of the copying establishes access.
       16. Plaintiff is informed and believes and thereon alleges that
Defendants, and each of them, used and distributed images that were
unauthorized copies of the Subject Photograph and exploited said
photography online.
       17. Plaintiff is informed and believes and thereon alleges that
Defendants, and each of them, infringed Plaintiff’s copyrights by creating
infringing derivative works from the Subject Photograph and by publishing
and displaying the infringing material to the public, including without
limitation, through its websites or elsewhere.
       18. Plaintiff is informed and believes and thereon alleges that
Defendants, and each of them, infringed Plaintiff’s rights by copying the
Subject Photograph without Plaintiff’s authorization or consent.
       19. Due to Defendants’, and each of their, acts of infringement,
Plaintiff has suffered general and special damages in an amount to be
established at trial.



                                          4
                                     COMPLAINT
        Case 1:21-cv-06623 Document 1 Filed 08/05/21 Page 5 of 9




       20. Due to Defendants’ acts of copyright infringement as alleged
herein, Defendants, and each of them, have obtained direct and indirect profits
they would not otherwise have realized but for their infringement of Plaintiff’s
rights in the Subject Photograph. As such, Plaintiff is entitled to disgorgement
of Defendants’ profits directly and indirectly attributable to Defendants’
infringement of Plaintiff’s rights in the Subject Photographs in an amount to
be established at trial.
       21. Plaintiff is informed and believes and thereon alleges that
Defendants, and each of them, have committed acts of copyright infringement,
as alleged above, which were willful, intentional and malicious, which further
subjects Defendants, and each of them, to liability for statutory damages under
Section 504(c)(2) of the Copyright Act in the sum of up to one hundred fifty
thousand dollars ($150,000.00) per infringement and/or a preclusion from
asserting certain equitable and other defenses.
                       SECOND CLAIM FOR RELIEF
        (For Vicarious and/or Contributory Copyright Infringement – Against
                           all Defendants, and Each)
       22. Plaintiff repeats, re-alleges, and incorporates herein by reference
as though fully set forth, the allegations contained in the preceding paragraphs
of this Complaint.
       23. Plaintiff is informed and believes and thereon alleges that
Defendants knowingly induced, participated in, aided and abetted in and
profited from the illegal reproduction and distribution of the Subject
Photograph as alleged hereinabove. Such conduct included, without
limitation, publishing photographs obtained from third parties that
BARSTOOL knew, or should have known, were not authorized to be
published by BARSTOOL.

                                       5
                                   COMPLAINT
          Case 1:21-cv-06623 Document 1 Filed 08/05/21 Page 6 of 9




         24. Plaintiff is informed and believes and thereon alleges that
Defendants, and each of them, are vicariously liable for the infringement
alleged herein because they had the right and ability to supervise the
infringing conduct and because they had a direct financial interest in the
infringing conduct. Specifically, Defendants, and each of them, received
revenue in connection with the posts that incorporated the unauthorized copies
of the Subject Photograph, and were able to supervise the publication of said
posts.
         25. By reason of the Defendants’, and each of their, acts of
contributory and vicarious infringement as alleged above, Plaintiff has
suffered and will continue to suffer substantial damages to their business in an
amount to be established at trial, as well as additional general and special
damages in an amount to be established at trial.
         26. Due to Defendants’ acts of copyright infringement as alleged
herein, Defendants, and each of them, have obtained direct and indirect profits
they would not otherwise have realized but for their infringement of Plaintiff’s
rights in the Subject Photograph. As such, Plaintiff is entitled to disgorgement
of Defendants’ profits directly and indirectly attributable to Defendants’
infringement of their rights in the Subject Photograph, in an amount to be
established at trial.
         27. Plaintiff is informed and believes and thereon alleges that
Defendants, and each of them, have committed acts of copyright infringement,
as alleged above, which were willful, intentional and malicious, which further
subjects Defendants, and each of them, to liability for statutory damages under
Section 504(c)(2) of the Copyright Act in the sum of up to one hundred fifty
thousand dollars ($150,000.00) per infringement and/or a preclusion from
asserting certain equitable and other defenses.

                                         6
                                     COMPLAINT
 Case 1:21-cv-06623 Document 1 Filed 08/05/21 Page 7 of 9




                      PRAYER FOR RELIEF
Wherefore, Plaintiff prays for judgment as follows:
                  Against all Defendants, and Each:
  With Respect to Each Claim for Relief:
   a. That Defendants, and each of them, as well as their employees,
      agents, or anyone acting in concert with them, be enjoined from
      infringing Plaintiff’s copyrights in the Subject Photograph,
      including without limitation an order requiring Defendants, and
      each of them, to remove any content incorporating, in whole or in
      part, the Subject Photograph from any print, web, or other
      publication owned, operated, or controlled by any Defendant.
   b. That Plaintiff be awarded all profits of Defendants, and each of
      them, plus all losses of Plaintiff, plus any other monetary
      advantage gained by the Defendants, and each of them, through
      their infringement, the exact sum to be proven at the time of trial,
      and, to the extent available, statutory damages as available under
      the 17 U.S.C. § 504, 17 U.S.C., and other applicable law.
   c. That a constructive trust be entered over any revenues or other
      proceeds realized by Defendants, and each of them, through their
      infringement of Plaintiff’s intellectual property rights;
   d. That Plaintiff be awarded his attorneys’ fees as available under
      the Copyright Act U.S.C. § 505 et seq.;
   e. That Plaintiff be awarded their costs and fees under the above
      statutes;
   f. That Plaintiff be awarded statutory and enhanced damages under
      the statutes set forth above;



                                  7
                              COMPLAINT
       Case 1:21-cv-06623 Document 1 Filed 08/05/21 Page 8 of 9




         g. That Plaintiff be awarded pre-judgment interest as allowed by
            law;
         h. That Plaintiff be awarded the costs of this action; and
         i. That Plaintiff be awarded such further legal and equitable relief
            as the Court deems proper.


      Plaintiff demands a jury trial on all issues so triable pursuant to Fed. R.
Civ. P. 38 and the 7th Amendment to the United States Constitution.
                                 Respectfully submitted,


Dated: August 5, 2021                       By: /s/ Scott Alan Burroughs
                                                Scott Alan Burroughs, Esq.
                                                Laura M. Zaharia, Esq.
                                                DONIGER / BURROUGHS
                                                231 Norman Avenue, Suite 413
                                                Brooklyn, New York 11222
                                                (310) 590 – 1820
                                                scott@donigerlawfirm.com
                                                lzaharia@donigerlawfirm.com
                                                Attorneys for Plaintiff




                                        8
                                   COMPLAINT
Case 1:21-cv-06623 Document 1 Filed 08/05/21 Page 9 of 9




                       EXHIBIT A

SUBJECT PHOTOGRAPH                        OFFENDING WORK




                             9
                         COMPLAINT
